Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of Applicant's amendment and remarks, claims 1-2 and 4-13 are allowed and renumbered to claims 1-12.
	
		Given that applicant has amended claim 7 and narrowed the scope of the compound and given that claim 7 now recites that the pharmaceutical composition is used for alleviating cancer associated with ABL and DDR1 kinase and T315I point mutation ABL protein kinase, the 112(a) scope of enablement rejection is now moot.  Consequently, the 112(1) rejection of claims 7-12 is hereby withdrawn.  

		Given that applicant has amended claim 13 to now reflect that the synthesis involved a carbon-carbon bond formation that typically occurs via a known synthesis of  Sonogashira coupling, the 112(b) rejection over claim 13 is now moot.  Consequently, the 112(b) rejection of claim 13 is hereby withdrawn.  

		Given that Applicant has amended the claims to now recite X and Y as either CO or NH and given that Applicant argues that the indazole compounds of Wang et al. with 

The following is an examiner's statement of reasons for allowance: Claims 1-2 and 4-13 are drawn to a compound of Formula (I) and pharmaceutically acceptable salt thereof, a hydrate thereof, and a stereoisomer thereof; to a pharmaceutical composition for alleviating or treating cancer comprising the compound according to claim 1 as an active ingredient, wherein the cancer is related with activity of at least one protein kinases of an ABL protein kinase, a T315I point mutation ABL protein kinase, and a DDR1 protein kinase; and to a method of preparing the compound of Formula 1, a pharmaceutically acceptable salt thereof, a hydrate thereof, and a stereoisomer thereof, the method comprising reacting a compound represented by the following formula 2 with a compound represented by the following Formula 3 under the conditions of a carbon-carbon bond formation between the iodine group of Formula 2 and the alkynyl carbon of Formula 3 as recited in claims 1, 7, and 13.  The closet prior art is Wang et al. (WO 2014/040549). Wang et al. teach similar compounds and example 1 which renders obvious instant compound 15.  However, applicant has demonstrated that instant compound 15 is more potent than example 1 of Wang et al. and showed better activity than Wang’s methyl analogue (see instant table 1 & 2 vs. Wang table 1 which shows a GI50 of 1.87 µM vs. instant compound 15 that possessed a GI50 value of 0.03 µM in a K562 cellular level model system.  Additionally, the compounds of the instant invention were synthesized differently from Wang et al. and do not possess a methyl group on the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2 and 4-13 (renumbered 1-12) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/08/2022